Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 16 June 2021.
In the amendment dated 16 June 2021, the following occurred: Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 have been amended.
Claims 1-20 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 June 2021 has been entered.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/362,916 and 62/362,930 both dated 15 July 2016.

Subject Matter Free of Prior Art
The Examiner considers the claimed invention to be novel and non-obvious over the prior art of record (see attached PTO-892). Specifically, the prior art of record, either alone or in combination, fails to teach or suggest the feature of: receiving a status request for an imaging process where the status request includes a source identifier and metadata, wherein the metadata corresponds to identification data of the user; querying a lookup table to associate a source server with the source identifier; translating the metadata into a record identifier by mapping a value in the metadata into a portion of the record identifier; using the record identifier to determine the imaging status of the medical imaging by using the source identifier to locate a server and the record identifier to locate a particular record on the server.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system (device), machine-readable storage medium (hereinafter “CRM”), and method for user notification of imaging status.
receiving a status request for an imaging status that is indicative of a progression of an imaging process that is performed at least in part by an imaging device to generate a physiological image with respect to a user; associating the status request with a data record of the user, the status request comprising a source identifier and a plurality of metadata elements related to the physiological image; extracting the source identifier from the status request; querying a lookup table to identify a [location] associated with the source identifier, wherein the [location] populates a database with a plurality of data records of a plurality of users; translating at least one metadata element of the plurality of metadata elements into a record identifier at least in part by mapping at least a portion of the at least one metadata element to one or more values so that the record identifier comprises the one or more values, the at least one metadata element corresponding to identification data identifying the user; using the record identifier to determine the imaging status at least in part by: establishing a [] link with the [location]; and querying the database of the [location] for the data record of the user using the record identifier; and transmitting a status indication of the data record of the user, the status indication corresponding to the imaging status that is indicative of the progression of the imaging process; when the imaging status indicative of the progression of the imaging process corresponds to the imaging process currently being ongoing, continuously or periodically mine [...data...] to detect when usage of the imaging device for the imaging process is discontinued until it is determined that the imaging process is complete at least in part by: accessing messages to detect when the usage of the imaging device for the imaging process is discontinued; from the mining, determine that the usage of the imaging device for the imaging process is discontinued and that the imaging process is complete; when the imaging process has been determined to be complete, access an imaging file comprising the physiological image that has been generated by the imaging device with the imaging process and processing the physiological image to modify the physiological image for transmission and viewing to filter out one or more data items identified as not relevant to imaging analysis; and consequent to the processing and filtering, cause transmitting of the imaging file comprising the modified physiological image
, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a processor and memory (claim 1), a non-transitory machine-readable storage medium and processor (claim 8), or a processor (Claim 15), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for noted devices, this claim encompasses a person receiving a request to update information, extracting data from the request, searching other data to identify the source of the information, determining a file name from the data, searching for the update information, and outputting whether there is updated information available. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and memory (claim 1), a non-transitory machine-readable storage medium (“CRM”) and processor (claim 8), or a processor (Claim 15) that implements the identified abstract idea. The processor, memory, and CRM are not exclusively defined by the applicant [see, e.g., Para. 0138, 0139] and are recited at a high-level of generality (i.e., computer components or computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) further recite(s) the additional element(s) of (1) a communication device, (2) a network having nodes, (3) a source server having a database, (4) a data link, (5) a second system, and (6) an image processor. Additional elements (1), (3), and (5) represent locations from which data is received and/or to which data is transmitted, which are forms of extra-solution activity. Extra-solution activity cannot provide a practical application. Additional elements (2), (4), and (6) server to generally link the abstract idea to a particular technological environment. Generally linking the abstract idea to a particular technological environment cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a communication device, (2) a network having nodes, (3) a source server having a database, (4) a data link, (5) a second system, and (6) an image processor were considered extra-solution activity or merely served to generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. Further, generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). The prior art of record also indicates that an imaging processor is 
Claims 2-7, 9-14, and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 3, 9, 10, 16, 17 merely describe(s) to where the data is transmitted. Claims 3, 10, 17 include the additional element of a computing device and a third node on a network. These are analyzed in the same manner as the communication device and network noted above and do not provide a practical application or significantly more. Claim(s) 4, 11, 18 merely describe(s) the type of data. Claim(s) 5, 12, 19 merely describe(s) how a query is performed. Claim(s) 5, 12, 19 include the additional element of a report server having a database. These are analyzed in the same manner as the source server noted above and do not provide a practical application or significantly more. Claim(s) 6, 13 merely describe(s) data how the status indication is transmitted. Claim(s) 7, 14, 20 merely describe(s) data that is transmitted.
	
Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20,
Second, the Specification discloses the technical problem existing with the state of physiological imaging facilities and devices at the time of filing. Physiological imaging facilities and devices lacked "the technological capability to provide users with easy access and results of their imaging." (See, e.g., Pub. App. ¶ 5.) This problem caused by the deficiencies of the current systems is compounded by the variety of imaging systems that are deficient in providing relevant imaging communications between the systems. (See, e.g., id at ¶ 4.) This system-caused problem is especially problematic at scale with potentially thousands of imaging systems distributed over great distances. (See, e.g., id at ¶ 87).
Regarding (a), the Examiner respectfully disagrees. Initially, the quoted portion of the PgPub states: “Current facilities may
Similar to the eligible claim in Example 42, the additional elements here recite a specific improvement over prior art systems by inter alia allowing for distributed components of imaging systems to control current access to distributed imaging system components and relevant physiological images with respect to particular ongoing imaging processes that generate physiological images, including current detection of the ongoing or just completed imaging processes and processing the physiological images generated by the imaging processes to filter out one or more data items identified as not relevant to imaging analysis and modify the physiological images for transmission and viewing with an imaging file (see, e.g., id at ¶¶ 105, 106, 108, 117, 118, 45, 54-56). Not only are the claims are analogous to the eligible claim of Example 42, but also the claims here go far beyond the eligible claim of Example 42.
Regarding (b), the Examiner respectfully disagrees. Example 42 described a technological problem to which the claim provided a technological solution. As discussed above, the problem described by the Applicant is not a technological problem; it is a problem that existed prior to the advent of computerized medical imaging systems.

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 1, 8, and 15, the Applicant has amended the claims to overcome the bases of rejection.


Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Bormann et al. (U.S. Pre-Grant Patent Publication No. 2005/0071194) which discloses a system that allows a community of deployments to share patient information including data changes to patients.
Bassette et al. (U.S. Pre-Grant Patent Publication No. 2018/0114594) which discloses a system that obtains patient health information from nodes including updates to health records.
Silva et al. (U.S. Pre-Grant Patent Publication No. 2013/0018887) which discloses a web portal system for storing and accessing patient medical images. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626